DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-39 are rejected under 35 U.S.C. 103 as being unpatentable over Righetto et al. (US Patent 9846682), hereinafter Righetto, in view of Singh et al. (US Pub. 2019/0005717), hereinafter Singh.
Regarding claim 22, Righetto discloses a computer-implemented method for displaying rich text on a 3D model (Fig. 1; Column 6, lines 31-54: in FIG. 1, suppose that the content portion 116 is the main content of the content item 108, such as text of an electronic book, and the content portion 118 is an additional portion of content for enhancing the user experience, such as an interactive window, a slideshow, a 3D model, etc., that is rendered by a separate one of the plug-ins 114, and that may have a life cycle that is independent of that of the content portion), wherein the method comprises: obtaining a target rich text (Fig. 4; Column 7, lines 4-32: Handling of events associated with overlapped regions, such as at 128, may be determined based on the type of event or other suitable logic. Several examples of events may include events resulting from the user requesting to turn a page of an electronic book, the user selecting text or other portion of a content item, the user selecting an icon or graphic element presented on the display, the user adjusting a setting for presenting a content item, and/or the user providing an input via an input device. For example, the OS may receive an input signal, such as from an input device (e.g., touch screen, mouse, control button, etc.), and in response, the OS may pass an event to the platform view (not shown in FIG. 1) discussed further below, which acts as a platform-specific interface between the cross platform module 112 and the OS and/or presentation application 110. The event may include information regarding the type of input signal received, such as a type of gesture and an input location on a display, a type of input device control activation, timing of the control activation, or other relevant information for identifying the input signal received in a manner that may be cross-platform generic; Column 11, lines 20-39: based on the event, the plug-in managing module 312 may route the event to a subset of the cross-platform plug-ins 114, which may respond to the particular event, such as by getting and rendering content corresponding to the particular event. In the illustrated example, the cross-platform plug-ins 114 include a renderer plug-in 314, which may be used for rendering the main or primary content of a content item. For instance, in the case that the content item is an electronic book, the renderer plug-in 314 may render the main text of the electronic book, or a portion thereof. Further, in some examples, the renderer plug-in 314 may also render images included in the electronic book content if those images are not intended for special treatment by one of the other plug-ins); invoking a rendering tool of an application programming interface, the rendering tool corresponding to the format (Fig. 4; Column 7, lines 4-32: Handling of events associated with overlapped regions, such as at 128, may be determined based on the type of event or other suitable logic. Several examples of events may include events resulting from the user requesting to turn a page of an electronic book, the user selecting text or other portion of a content item, the user selecting an icon or graphic element presented on the display, the user adjusting a setting for presenting a content item, and/or the user providing an input via an input device. For example, the OS may receive an input signal, such as from an input device (e.g., touch screen, mouse, control button, etc.), and in response, the OS may pass an event to the platform view (not shown in FIG. 1) discussed further below, which acts as a platform-specific interface between the cross platform module 112 and the OS and/or presentation application 110. The event may include information regarding the type of input signal received, such as a type of gesture and an input location on a display, a type of input device control activation, timing of the control activation, or other relevant information for identifying the input signal received in a manner that may be cross-platform generic; Column 11, lines 20-39: based on the event, the plug-in managing module 312 may route the event to a subset of the cross-platform plug-ins 114, which may respond to the particular event, such as by getting and rendering content corresponding to the particular event. In the illustrated example, the cross-platform plug-ins 114 include a renderer plug-in 314, which may be used for rendering the main or primary content of a content item. For instance, in the case that the content item is an electronic book, the renderer plug-in 314 may render the main text of the electronic book, or a portion thereof. Further, in some examples, the renderer plug-in 314 may also render images included in the electronic book content if those images are not intended for special treatment by one of the other plug-ins), wherein the rendering tool is an existing rendering tool provided by a system on which the 3D model is to be displayed (Fig. 3; Column 5, lines 30-67: present the content 106 on the display 104, the content presentation application 110 may call a cross-platform module 112. The cross-platform module 112 may include one or more cross-platform-compatible plug-ins 114 that are configured to render one or more portions of the content 106 based on a current event. Thus, in response to an event for opening the content item, the plug-ins 114 may render one or more portions of content for presentation on the display 104. As one example, the plug-ins 114 may render a first portion of content 116 and a second portion of content 118. In some instances, the two portions of content 116 and 118 may be rendered by two separate plug-ins 114 as separate plug-in layers or images (not shown in FIG. 1). As illustrated at 120 the separate plug-in layers may be subsequently composited into a composited content layer 122 by the cross-platform module…the cross-platform module 112 may employ one or more rendering and compositing libraries or APIs 124 for rendering and compositing the content portions 116 and 118 handled by the plug-ins 114. An example of a suitable rendering and compositing API 124 may include OpenGL® ES 2.x. For example, OpenGL® ES 2.x is a cross-language, cross-platform API for full-function 2D and 3D graphics, such as on embedded systems. OpenGL® ES 2.x consists of well-defined subsets of desktop OpenGL®, and may create a low-level interface between software and graphics acceleration, such as may be performed by a graphics processing unit (GPU). For instance, OpenGL® ES 2.x can enable fully programmable 3D graphics, and includes the EGL™ (Embedded-System Graphics Library) specification for portably binding to native windowing systems; Column 12, lines 45-67: the plug-ins 114 may be cross-platform compatible. However, other plug-ins 310 may be configured as platform-specific plug-ins, such as to enable them to interact with APIs or other features provided by the particular OS platform for which they are intended. Several examples of platform-specific plug-ins may include a video plug-in 348, an audio plug-in 350, and/or a webview plug-in 352. For instance, these plug-ins 310 may be configured to operate with the APIs or other features of particular OS platforms. Furthermore, some examples may include client-specific plug-ins 354, such as for providing particular enhanced features to particular client devices. The client-specific plug-ins 354 may be implemented through the presentation application 110. Further, in some examples, there may be different classes of the plug-ins 114. For example, different devices may have different rendering capabilities, such as by having a GPU or not. Accordingly, different levels or classes of plug-ins 114 may be provided depending on the capabilities of particular types of devices. For instance, a plug-in of a first class may be configured to provide output by rendering using a GPU, while a second class of the plug-in may be configured to provide the output using a CPU for rendering); rendering the target rich text  the distribution service 408 may include a client interface 416 through which electronic devices 102 interact with the distribution service 408. The client interface 416 may include a virtual storefront or other type of online interface for interaction with consumers and/or devices. The client interface 416 may expose a graphical, web-based user interface that can be accessed by human users to browse and obtain (e.g., purchase, rent, lease, etc.) content items 108. The client interface 416 may also expose programmatic interfaces or APIs that entities and devices can use to obtain digital content items 108 and related services); invoking a graphical programming interface provided by the system, wherein the application programming interface is a distinct programming interface from the graphical programming interface (Fig. 3; Column 5, lines 30-67: present the content 106 on the display 104, the content presentation application 110 may call a cross-platform module 112. The cross-platform module 112 may include one or more cross-platform-compatible plug-ins 114 that are configured to render one or more portions of the content 106 based on a current event. Thus, in response to an event for opening the content item, the plug-ins 114 may render one or more portions of content for presentation on the display 104. As one example, the plug-ins 114 may render a first portion of content 116 and a second portion of content 118. In some instances, the two portions of content 116 and 118 may be rendered by two separate plug-ins 114 as separate plug-in layers or images (not shown in FIG. 1). As illustrated at 120 the separate plug-in layers may be subsequently composited into a composited content layer 122 by the cross-platform module…the cross-platform module 112 may employ one or more rendering and compositing libraries or APIs 124 for rendering and compositing the content portions 116 and 118 handled by the plug-ins 114. An example of a suitable rendering and compositing API 124 may include OpenGL® ES 2.x. For example, OpenGL® ES 2.x is a cross-language, cross-platform API for full-function 2D and 3D graphics, such as on embedded systems. OpenGL® ES 2.x consists of well-defined subsets of desktop OpenGL®, and may create a low-level interface between software and graphics acceleration, such as may be performed by a graphics processing unit (GPU). For instance, OpenGL® ES 2.x can enable fully programmable 3D graphics, and includes the EGL™ (Embedded-System Graphics Library) specification for portably binding to native windowing systems; Column 12, lines 45-67: the plug-ins 114 may be cross-platform compatible. However, other plug-ins 310 may be configured as platform-specific plug-ins, such as to enable them to interact with APIs or other features provided by the particular OS platform for which they are intended. Several examples of platform-specific plug-ins may include a video plug-in 348, an audio plug-in 350, and/or a webview plug-in 352. For instance, these plug-ins 310 may be configured to operate with the APIs or other features of particular OS platforms. Furthermore, some examples may include client-specific plug-ins 354, such as for providing particular enhanced features to particular client devices. The client-specific plug-ins 354 may be implemented through the presentation application 110. Further, in some examples, there may be different classes of the plug-ins 114. For example, different devices may have different rendering capabilities, such as by having a GPU or not. Accordingly, different levels or classes of plug-ins 114 may be provided depending on the capabilities of particular types of devices. For instance, a plug-in of a first class may be configured to provide output by rendering using a GPU, while a second class of the plug-in may be configured to provide the output using a CPU for rendering; Column 20, lines 16-37: for creating and deleting off-screen buffers, the cross-platform module 112 may implement frame buffer objects and a texture. This configuration may include an API for access by the plug-ins that enables parameters of the desired buffer to be provided by the plug-in. The cross-platform module 112 may then create a texture that can be used as storage for the created off-screen buffer. Optionally, a plug-in may request that the cross-platform module 112 leave the buffer object active or to keep a previous buffer object active. For example, the off-screen buffer may receive redirected rendering calls. Furthermore, a stack like implementation of off-screen buffers may be created when cascading multiple off-screen buffers inside the same rendering loop. The plug-ins can use the texture name inside an arbitrary shader for sampling purposes. This can help plug-ins used to implement multistage rendering to know their position in the rendering chain).
	Righetto does not explicitly disclose a target rich text in an HTML format; a graphical programming interface provided by the system to obtain a texture; generating the 3D model using a 3D engine, the 3D engine being distinct from the application programming interface, wherein use of the rendering tool to render the target rich text reduces a processing load on the 3D engine; converting the web page in the user interface control into a picture; drawing the picture to the texture using the graphical programming interface, to obtain a texture image; and texture mapping the texture image to an area of the 3D model using the graphical programming interface drawing the picture to the texture using the graphical programming interface, to obtain a texture image; and texture mapping the texture image to an area of the 3D model using the graphical programming interface.
	However, Singh teaches web conversion to a 3D model (Abstract), further comprising a target rich text in an HTML format (Paragraph [0037]: a markup language that is a superset of HTML is provided, enabling the definition of web pages as immersive spaces that can be manipulated and reconfigured); a graphical programming interface provided by the system to obtain a texture (Paragraph [0045]: the application may comprise browsing and editing modes. The browsing mode may be understood as a VR browser. It will be understood that such an application may be equipped with a 3D rendering engine, which may for example be a third-party 3D rendering engine, for example OpenGL, WebGL, Unity™ or Unreal™, and the client computing device 24 can be configured to execute such a 3D rendering engine to provide a 3D rendered display to a user; Paragraph [0058]: a VR translator is provided to translate conventional webpages into an immersive 3D space (as further described herein with respect to the description of the mark-up language). For example, one version of a VR translation translates or converts traditional web pages into a space that has a web-surface (a surface that represents a functional 2D web page, that can be embedded in 3D by rendering it on a flat plane or texture mapped onto the surface of an arbitrary 3d object) on which the HTML document is displayed. In further embodiments, more complex translators can use a script to access various elements from the document object model of a conventional webpage, and map these elements to meaningful assets embedded in a 3D space. Finally a web page can be authored with our markup along with (or without) traditional HTML content, to provide a dual document-experience representation allowing content to be presented as optimally desired using a mix of 2D and 3D, that appears differently on a conventional browser and a space-time browser as described in this invention; Paragraph [0063]: generate a 3D rendered version of legacy 2D HTML web pages. The application may read the content of ordinary HTML web pages, and arrange the content in particular patterns on pre-defined geometry); generating the 3D model using a 3D engine, the 3D engine being distinct from the application programming interface, wherein use of the rendering tool to render the target rich text reduces a processing load on the 3D engine (Fig. 2; Paragraphs [0045]-[0046]: application may comprise browsing and editing modes. The browsing mode may be understood as a VR browser. It will be understood that such an application may be equipped with a 3D rendering engine, which may for example be a third-party 3D rendering engine, for example OpenGL, WebGL, Unity™ or Unreal™, and the client computing device 24 can be configured to execute such a 3D rendering engine to provide a 3D rendered display to a user…FIG. 2 shows various physical components of VR system 20 of FIG. 1. As will be appreciated, while VR system 20 is illustrated as being a single physical computing device, it can alternatively be two or more computing devices acting cooperatively to provide the functionality described); converting the web page in the user interface control into a picture (Paragraph [0058]: a VR translator is provided to translate conventional webpages into an immersive 3D space (as further described herein with respect to the description of the mark-up language). For example, one version of a VR translation translates or converts traditional web pages into a space that has a web-surface (a surface that represents a functional 2D web page, that can be embedded in 3D by rendering it on a flat plane or texture mapped onto the surface of an arbitrary 3d object) on which the HTML document is displayed. In further embodiments, more complex translators can use a script to access various elements from the document object model of a conventional webpage, and map these elements to meaningful assets embedded in a 3D space. Finally a web page can be authored with our markup along with (or without) traditional HTML content, to provide a dual document-experience representation allowing content to be presented as optimally desired using a mix of 2D and 3D, that appears differently on a conventional browser and a space-time browser as described in this invention); drawing the picture to the texture using the graphical programming interface, to obtain a texture image (Paragraph [0063]: generate a 3D rendered version of legacy 2D HTML web pages. The application may read the content of ordinary HTML web pages, and arrange the content in particular patterns on pre-defined geometry; Paragraphs [0111]-[0115]: Materials for the file can also be specified using either a single texture file (specified with the texattribute), or by specifying the location of the material file (specified with the mtl attribute). An example of the first method (specifying a single image as a texture)); and texture mapping the texture image to an area of the 3D model using the graphical programming interface (Paragraph [0045]: the application may comprise browsing and editing modes. The browsing mode may be understood as a VR browser. It will be understood that such an application may be equipped with a 3D rendering engine, which may for example be a third-party 3D rendering engine, for example OpenGL, WebGL, Unity™ or Unreal™, and the client computing device 24 can be configured to execute such a 3D rendering engine to provide a 3D rendered display to a user; Paragraph [0058]: a VR translator is provided to translate conventional webpages into an immersive 3D space (as further described herein with respect to the description of the mark-up language). For example, one version of a VR translation translates or converts traditional web pages into a space that has a web-surface (a surface that represents a functional 2D web page, that can be embedded in 3D by rendering it on a flat plane or texture mapped onto the surface of an arbitrary 3d object) on which the HTML document is displayed. In further embodiments, more complex translators can use a script to access various elements from the document object model of a conventional webpage, and map these elements to meaningful assets embedded in a 3D space. Finally a web page can be authored with our markup along with (or without) traditional HTML content, to provide a dual document-experience representation allowing content to be presented as optimally desired using a mix of 2D and 3D, that appears differently on a conventional browser and a space-time browser as described in this invention; Paragraph [0063]: generate a 3D rendered version of legacy 2D HTML web pages. The application may read the content of ordinary HTML web pages, and arrange the content in particular patterns on pre-defined geometry). Singh teaches that this will allow for content to be presented as optimally desired, different from a conventional browser (Paragraphs [0058]-[0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Righetto with the features above as taught by Singh so as to allow for content to be presented as optimally desired as presented by Singh.
Regarding claim 23, Righetto, in view of Singh teaches the computer-implemented method of claim 22, Righetto discloses wherein the rendering tool is provided by an operating system of the system on which the 3D model is to be displayed (Fig. 3; Column 12, lines 45-67: the plug-ins 114 may be cross-platform compatible. However, other plug-ins 310 may be configured as platform-specific plug-ins, such as to enable them to interact with APIs or other features provided by the particular OS platform for which they are intended. Several examples of platform-specific plug-ins may include a video plug-in 348, an audio plug-in 350, and/or a webview plug-in 352. For instance, these plug-ins 310 may be configured to operate with the APIs or other features of particular OS platforms. Furthermore, some examples may include client-specific plug-ins 354, such as for providing particular enhanced features to particular client devices. The client-specific plug-ins 354 may be implemented through the presentation application 110. Further, in some examples, there may be different classes of the plug-ins 114. For example, different devices may have different rendering capabilities, such as by having a GPU or not. Accordingly, different levels or classes of plug-ins 114 may be provided depending on the capabilities of particular types of devices. For instance, a plug-in of a first class may be configured to provide output by rendering using a GPU, while a second class of the plug-in may be configured to provide the output using a CPU for rendering).
Regarding claim 24, Righetto, in view of Singh teaches the computer-implemented method of claim 22, Singh discloses wherein obtaining the target rich text comprises: obtaining a rich text template related to the 3D model (Fig. 8; Paragraph [0179]: application may be distributed with or have access to a plurality of space templates, or a user can define the geometry for the space using object assets. In case the space does not have a specified geometry, the application may be configured to automatically associate it with a template; Paragraphs [0180]-[0182]: Space templates can be utilized by setting a use_local_asset attribute for the space to the template's name…space template may be made visible or invisible by setting the visible attribute, such as the following: <space use_local_asset="room_plane" visible="false"> </space>. This permits the geometry of the space to be used (e.g., for collision or to teleport) but not made visible); and filling in the rich text template based on user information, to obtain the target rich text (Fig. 8; Paragraph [0179]: application may be distributed with or have access to a plurality of space templates, or a user can define the geometry for the space using object assets. In case the space does not have a specified geometry, the application may be configured to automatically associate it with a template; Paragraphs [0180]-[0182]: Space templates can be utilized by setting a use_local_asset attribute for the space to the template's name…space template may be made visible or invisible by setting the visible attribute, such as the following: <space use_local_asset="room_plane" visible="false"> </space>. This permits the geometry of the space to be used (e.g., for collision or to teleport) but not made visible
Regarding claim 25, Righetto, in view of Singh teaches the computer-implemented method of claim 22, Righetto discloses wherein the application programming interface is an application programming interface of Web View (Fig. 3; Column 12, lines 45-67: the plug-ins 114 may be cross-platform compatible. However, other plug-ins 310 may be configured as platform-specific plug-ins, such as to enable them to interact with APIs or other features provided by the particular OS platform for which they are intended. Several examples of platform-specific plug-ins may include a video plug-in 348, an audio plug-in 350, and/or a webview plug-in 352. For instance, these plug-ins 310 may be configured to operate with the APIs or other features of particular OS platforms. Furthermore, some examples may include client-specific plug-ins 354, such as for providing particular enhanced features to particular client devices. The client-specific plug-ins 354 may be implemented through the presentation application 110. Further, in some examples, there may be different classes of the plug-ins 114. For example, different devices may have different rendering capabilities, such as by having a GPU or not. Accordingly, different levels or classes of plug-ins 114 may be provided depending on the capabilities of particular types of devices. For instance, a plug-in of a first class may be configured to provide output by rendering using a GPU, while a second class of the plug-in may be configured to provide the output using a CPU for rendering). 
Regarding claim 26, Righetto, in view of Singh teaches the computer-implemented method of claim 25, Righetto discloses wherein the graphical programming interface comprises OpenGL (Column 5, lines 47-67: the cross-platform module 112 may employ one or more rendering and compositing libraries or APIs 124 for rendering and compositing the content portions 116 and 118 handled by the plug-ins 114. An example of a suitable rendering and compositing API 124 may include OpenGL® ES 2.x. For example, OpenGL® ES 2.x is a cross-language, cross-platform API for full-function 2D and 3D graphics, such as on embedded systems. OpenGL® ES 2.x consists of well-defined subsets of desktop OpenGL®, and may create a low-level interface between software and graphics acceleration, such as may be performed by a graphics processing unit (GPU). For instance, OpenGL® ES 2.x can enable fully programmable 3D graphics, and includes the EGL™ (Embedded-System Graphics Library) specification for portably binding to native windowing systems).
Regarding claim 27, Righetto, in view of Singh teaches the computer-implemented method of claim 22, Singh discloses wherein the 3D model comprises a virtual model generated by an augmented reality module (Paragraphs [0032]-[0033]: a link analogously can be represented by a portal, wormhole, or rip in the ether that connects two web spaces. The following embodiments describe the design and implementation of an immersive browser that allows the flexible multi-dimensional presentation of multimedia web content. A preferred embodiment of this browser is suitable for use with Virtual Reality ("VR"), Augmented Reality ("AR") or mixed reality displays...Conventional solutions for VR experiences is simply to render web pages as traditionally laid out two-dimensional ("2D") documents on a flat plane in front of the user's face on a VR or AR display. This is both unimaginative and an ineffective use of the spatial viewing capabilities of VR or AR technology. The present embodiments can provide a comprehensive solution for presenting web content in an immersive, social and collaborative VR or AR setting).
Regarding claim 28, the limitations of this claim substantially correspond to the limitations of claim 22 (except for the computer-readable medium, which is disclosed by Righetto, Column 14: “the one or more computing devices 104 include one or more processors 420, one or more computer-readable media 422”); thus they are rejected on similar grounds.
Regarding claim 29, the limitations of this claim substantially correspond to the limitations of claim 23; thus they are rejected on similar grounds.
Regarding claim 30, the limitations of this claim substantially correspond to the limitations of claim 24; thus they are rejected on similar grounds.
Regarding claim 31, the limitations of this claim substantially correspond to the limitations of claim 25; thus they are rejected on similar grounds.
Regarding claim 32, the limitations of this claim substantially correspond to the limitations of claim 26; thus they are rejected on similar grounds.
Regarding claim 33, the limitations of this claim substantially correspond to the limitations of claim 27; thus they are rejected on similar grounds.
Regarding claim 34, the limitations of this claim substantially correspond to the limitations of claim 22 (except for the computers and computer memory devices, which are disclosed by Righetto, Column 14: “one or more computing devices 410 of the distribution service(s) 408 may include one or more servers or other types of computing devices that may be embodied in any number of ways…the one or more computing devices 104 include one or more processors 420, one or more computer-readable media 422…computer-readable media 422 may include volatile and nonvolatile memory and/or removable and non-removable media implemented in any type of technology for storage of information, such as computer-readable instructions, data structures, program modules or other data”); thus they are rejected on similar grounds.
Regarding claim 35, the limitations of this claim substantially correspond to the limitations of claim 23; thus they are rejected on similar grounds.
Regarding claim 36, the limitations of this claim substantially correspond to the limitations of claim 24; thus they are rejected on similar grounds.
Regarding claim 37, the limitations of this claim substantially correspond to the limitations of claim 25; thus they are rejected on similar grounds.
Regarding claim 38, the limitations of this claim substantially correspond to the limitations of claim 26; thus they are rejected on similar grounds.
Regarding claim 39, the limitations of this claim substantially correspond to the limitations of claim 27; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613